Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  the phrase “and/or …” are not positively ascertained since what’s following thereafter is a part of claim or not.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Although the abbreviation MMS is understood in light of specification, it should be clearly described in the claims.
Claims 2, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (US 2012/0099176 A1).

Regarding claim 1, MMS (Figs. 21a-21b) comprising: 
a substrate (Fig. 2a, the carrier wafer 11, para [0086]); 
an element (Fig. 2b, the micromirror 21, para [0085]) moveable with respect to the substrate (the carrier wafer); 
a frame structure (Figs. 2a and 2b, the element 10);
a first pair of springs (Fig. 4, a pair of 62) arranged between the substrate (11) and the frame structure (10) along a first spring direction (x-axis); and 

wherein the frame structure is configured to generate tensile stress in the second pair of springs at tensile stress acting in the first pair of springs (when electrical potential is applied to 16a, 17a, and 18a);
wherein a first and a second side of the frame structure where one spring each of one of the two pairs of springs is arranged comprise a first partial area and a second partial area between which the respective spring is arranged, wherein the first and the second partial area are arranged at an angle of less than 180° (non-parallel in para [0096]) measured outside with respect to the frame structure (paras [0096]-[0100]).

Regarding claim 2, MMS according to claim 1, wherein a distance of two outer ends of two opposing sides of the frame structure can be extended based on the tensile stress (para [0096]) acting in the first pair of springs (62) in order to generate the tensile force in the second pair of springs (61).

Regarding claim 3, MMS according to claim 1, wherein a first element of the group of the moveable element (21) and the substrate (11) is surrounded by the frame structure (Fig. 4, 60) and wherein two opposing sides of the frame structure comprise a continuously or discontinuously curved course in a released state of the frame structure (see Fig. 4, 60 comprise a continuously curved course).

Regarding claim 4, MMS according to claim 1, wherein a first and a second side (left and right of frame 60 shown in Fig. 4) of the frame structure (Fig. 4, 60) where one spring each of the first pair of springs (62) is arranged comprise a first partial area and a second partial area between which the respective spring is arranged, wherein the first and the second partial area are arranged at an angle of 

Regarding claim 5, MMS according to claim 1, wherein a third and a fourth side (top and bottom of frame 60 shown in Fig. 4) of the frame structure (Fig. 4, 60) where one spring each of the second pair of springs is arranged comprise a first partial area and a second partial area between which the respective spring is arranged, wherein the first and second partial area are arranged at an angle of less than 180° measured outside with respect to the frame structure (para [0096], “non-parallel” on the last line).

Regarding claim 6, MMS according to claim 1, wherein a bending stiffness of the frame structure along the first spring direction (Fig. 4, X-axis) and along the second spring direction (Fig. 4, Y-axis) differ from each other (Fig. 4).

Regarding claim 7, MMS according to claim 1, wherein the frame structure (Fig. 4, 60) is formed as structure comprising an even number of corner points (4 corners, 2 at the left side and 2 at the right side as shown in Fig. 4), wherein one side of the frame structure is arranged between two adjacent corner points (left side), wherein a bending stiffness of two opposing sides is essentially the same (left and right sides, see Fig. 4).

Regarding claim 8, MMS according to claim 1, wherein the frame structure shows higher flexibility on two opposing sides of the frame structure in an area where a spring of the first or second pair of springs is arranged than in an adjacent area (see Fig. 4 is similar structure as present invention Fig. 1, thus this limitation is achieved similarly).

Regarding claim 9, MMS according to claim 1, wherein the frame structure is configured as flexure hinge in an area where a spring of the first or second pair of springs is arranged (see Fig. 4 and para [0096]).

Regarding claim 10, MMS according to claim 1, wherein the frame structure is configured as flexure hinge between a first side where a first spring of the first pair of springs is arranged and a third side where a first spring of the second pair of springs is arranged, and between a second side where a second spring of the first pair of springs is arranged and a fourth side where a second spring of the second pair of springs is arranged (Fig. 4 and para [0096]).

Regarding claim 11, MMS according to claim 1, wherein the frame structure is formed axisymmetrically with respect to the first spring direction and axisymmetrically with respect to the second spring direction (para [0096] last 5 lines).

Regarding claim 12, MMS according to claim 1, wherein springs of the first pair of springs are arranged parallel and offset to one another along the first spring direction and wherein the springs of the second pair of springs are arranged parallel and offset to one another along the second spring direction (para [0096] last 5 lines).

Regarding claim 20, MMS according to claim 1 comprising a micromirror (21 is mirrormirror para [0085]) connected to the movable element (14).

Regarding claim 22, MMS array comprising a plurality of MMS according to claim 1 (Fig. 16a).

Regarding claim 24, MMS actuator comprising an MMS according to claim 1 and/or an MMS array 25 comprising a plurality of MMS according to claim 1 (see Fig. 2a and 16a).

Allowable Subject Matter
Claims 14-19, 21, 23 and 25 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the first, second, third and fourth anchor area that can be displaced with respect to one another along a first, second, third and fourth displacement direction when the substrate expands; and wherein each of the lever elements is arranged at an angle of at least 70° and at most 110° at the respective anchor area relative to the displacement direction.

Zhou discloses the claimed invention as set forth above and further discloses:
a first spring (Fig. 4, left 62) of the first pair of springs at an end facing away from the frame structure is connected to a first anchor area (Figs 2a and 2b, top left 22 para [0086]) of the substrate (11) via a first lever element (left 17b) and to a second anchor area (Figs. 2a and 2b, bottom left 22 para [0086]) of the substrate (11) via a second lever element (left 18b); and 
wherein a second spring (Fig. 4, right 62) of the first pair of springs at an end facing away from the frame structure is connected to a third anchor area (Figs 2a and 2b, top right 22 para [0086]) of the 
However, the prior art does not teach or reasonably suggest the feature “wherein the first, second, third and fourth anchor area can be displaced with respect to one another along a first, second, third and fourth displacement direction when the substrate expands; and wherein each of the lever elements is arranged at an angle of at least 70° and at most 110° at the respective anchor area relative to the displacement direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





2/12/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872